United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-4002
                                     ___________

In re James Kujawa, individually          *
and d/b/a Restaurant Builders,            *
                                          *
               Debtor                     *
                                          *
----------------------------              *
                                          * On Appeal from the United
Richard E. Schwartz,                      * States Bankruptcy Appellate
                                          * Panel for the Eighth Circuit.
               Appellant,                 *
                                          *
       v.                                 *
                                          *
James Kujawa,                             *
                                          *
               Appellee.                  *
                                     ___________

                                Submitted: January 17, 2003
                                   Filed: March 19, 2003
                                    ___________

Before HANSEN, Chief Judge, RICHARD S. ARNOLD and BOWMAN, Circuit
      Judges.
                              ___________

RICHARD S. ARNOLD, Circuit Judge.

      As a result of extended prior proceedings in this bankruptcy case, Richard E.
Schwartz, the appellant now before this Court, is subject to an award of sanctions in
the amount of $66,656.33. See In re Kujawa, 270 F.3d 578 (8th Cir. 2001). This
award runs in favor of James Kujawa, the debtor, who is now the appellee in this
Court. The United States Bankruptcy Court for the Eastern District of Missouri has
entered an order granting a motion filed by Mr. Kujawa to require Mr. Schwartz to
produce certain financial information responsive to a request for production of
documents. This order was evidently entered in aid of Mr. Kujawa’s attempt to
collect the award for sanctions. Mr. Schwartz appealed the order to the Bankruptcy
Appellate Panel, which dismissed the appeal on the ground that the discovery order
of which review was sought was not final. In re James Kujawa, No. 01-6080EM
(order filed November 19, 2001).

       Mr. Schwartz now appeals to this Court. He argues that the discovery order in
question was in fact a final order, subject to review on appeal, and, in addition, that
the order should be reversed for various reasons. Mr. Kujawa moves to dismiss the
appeal, asserting, in accordance with the holding of the Bankruptcy Appellate Panel,
that the discovery order in dispute was not final, and that, accordingly, appellate
jurisdiction to review it does not exist. The motion to dismiss the appeal is denied.
We have jurisdiction to review “all final decisions, judgments, orders, and decrees
entered” by the Bankruptcy Appellate Panel. 28 U.S.C. § 158(d). The Panel’s order,
dismissing the appeal taken to it from the Bankruptcy Court, was a final order. It
completely disposed of all matters pending before the Panel.

       The real question of jurisdiction presented in this case, however, remains to be
decided. Did the Bankruptcy Appellate Panel have jurisdiction? If not, it is our duty
to affirm the Panel’s order dismissing for lack of jurisdiction, and we may not reach
any other question. Bankruptcy appellate panels have jurisdiction to hear appeals
“from final judgments, orders, and decrees . . . of bankruptcy judges.” 28 U.S.C.
§§ 158(a), (b)(1). So the question is whether the discovery order of which
Mr. Schwartz complains was a final order reviewable by the Bankruptcy Appellate
Panel.



                                         -2-
       We agree with the Panel that the order was not final. Childs v. Kaplan, 467
F.2d 628 (8th Cir. 1972), is in point and governs the outcome of this case. There,
Kenneth Childs had obtained a judgment against Harvey Kaplan and Harvey Tessler.
After judgment was entered, Mr. Childs sought discovery in aid of his efforts to
collect the judgment. The District Court entered an order requiring the judgment
debtors to provide the discovery requested. The judgment debtors then appealed to
this Court, and we held that the order appealed from was not final. Accordingly, we
dismissed the appeal for want of jurisdiction.

       This result did not leave the appellants in Childs without any opportunity for
appellate review. As we explained in our Childs opinion, “[d]efendants still have an
opportunity in a proceeding to find them in contempt of court for failure to obey the
order . . ..” Id. at 630. We cited United States v. Ryan, 402 U.S. 530 (1971), in which
the Supreme Court held that an order denying a motion to quash a subpoena was not
a final, appealable order. The party resisting the subpoena, the Supreme Court
explained,

             may refuse to comply and litigate [the appropriateness of
             the subpoena] . . . in the event that contempt or similar
             proceedings are brought against him. Should his
             contentions be rejected at that time by the trial court, they
             will then be ripe for appellate review.

Id. at 532 (footnote omitted).

       In Childs, a post-judgment discovery order entered in aid of execution was held
to be nonfinal. It was further held that the parties resisting discovery could obtain
appellate review by disobeying the order and subjecting themselves to sanctions for
contempt. The same reasoning applies in full force in the present case. A post-
judgment order has been entered requiring discovery. The order is not final and was
not subject to appellate review by the Bankruptcy Appellate Panel. The Panel was

                                         -3-
entirely correct in observing that the order would be final and appealable when and
if the Bankruptcy Court holds “Schwartz in contempt for failing to comply . . ..” In
re James Kujawa, supra, slip op. 3-4. The order of the Bankruptcy Appellate Panel,
dismissing for want of jurisdiction Mr. Schwartz’s appeal from the Bankruptcy Court,
is

      Affirmed.1

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       We have before us Mr. Schwartz’s motion to unseal a portion of the record
that had been sealed by the Bankruptcy Court. This motion is denied as moot.
Nothing in the material which Mr. Schwartz wishes unsealed has anything to do with
the Bankruptcy Appellate Panel’s jurisdiction, which is the sole issue we address.

                                        -4-